807 So. 2d 166 (2002)
Cornilius Erick WATSON, Appellant,
v.
The STATE of Florida, Appellee.
No. 3D01-1649.
District Court of Appeal of Florida, Third District.
February 13, 2002.
Bennett H. Brummer, Public Defender, and Robert Godfrey, Assistant Public Defender, for appellant.
Robert A. Butterworth, Attorney General, and Sandra R. Braverman, Assistant Attorney General, for appellee.
Before LEVY and RAMIREZ, JJ., and NESBITT, Senior Judge.
PER CURIAM.
As the State appropriately acknowledges, this case must be remanded for the sole purpose of allowing the trial judge to enter appropriate written orders revoking the appellant's probation based upon the evidence heard by the trial judge.
In all other respects, this case is affirmed.